UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1990


In re: THOMAS BROCK,

                    Petitioner.



                On Petition for Writ of Mandamus. (7:05-cr-00116-D-2)


Submitted: September 28, 2021                                     Decided: October 6, 2021


Before WILKINSON, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Brock, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Brock petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his motion for a sentence reduction under Section 404 of the First

Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has granted in part and denied in part Brock’s motion. Accordingly, because

the district court has recently decided Brock’s case, we deny the mandamus petition as

moot. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2